DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Claims 1-20 are pending.  Claims 1, 10, and 19 have been amended.  Claims 5, and 12-18 are withdrawn from further consideration.
The rejection of claims 1-4, 6, 10, and 19 under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (US 2018/0355540) in view of Kim (US 5,931,029) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 7-9, 11, and 20 under 35 U.S.C. 103 as being unpatentable over Jeoung et al.  (US 2018/0355540), in view of Kim (US 5,931,029), and further in view of Miyake et al.  (US 2020/0080246), is also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dedicated power modules,” “a first power module,” and/or “a second power module” in claims 7 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al.  (US 2018/0355540), in view of Kim (US 5,931,029), and further in view of Lee et al. (US 2010/0156216).
Regarding claim 1, Jeoung discloses a laundry appliance comprising: a drum that is rotationally operable about a rotational axis within a tub (20, 30), wherein the rotational axis is oriented in a generally horizontal configuration (Figure 1); an impeller that is rotationally operable within the drum about the rotational axis (40).
Jeoung does not expressly disclose a dual-rotor motor that is coupled to the drum and the impeller for providing separate and independent rotation of the drum and impeller about the rotational axis, wherein an inner rotor of the dual-rotor motor is coupled with the impeller and an outer rotor of the dual-rotor motor is coupled with the drum.  Rather, Jeoung discloses an embodiment (Figure 8) in which a second driving device (330) includes a second driving motor (331) including an annular stator (332) and a rotor (334) connected via a second shaft (333) to the drum 30 (paragraph 123).  A first driving device (310) includes a first driving motor (311) and a pulley (315) coupled via a first shaft (313) to rotate the pulsator (paragraphs 126-127).  The second driving device is a direct driving device, and the first driving device may be a direct driving device (paragraph 131).
Kim discloses a washing machine having a tube (200), a spin basket (300) installed in tub, and a wash baton (430) installed in the center of an agitator (400).  A driving device (600) is installed under the tub and includes a first driving means (610), a second driving means (620) mounted within the first driving means (610).  The first driving means (610) has first stators (616) and a first rotor (612) that rotates the first agitator (400) and the spin basket (300; col. 2, line 60 through col. 3, line 4).  The second driving means (620) has second stators (626) and a second rotor (622) that rotates the wash baton (430).  The first rotor (612) may rotate independently of the second rotor (622; col. 3, lines 44-47).
Because it is known in the art to provide direct motors to the drum and pulsator of a horizontally arranged washing machine, as taught by Jeoung, and to provide a dual-rotor motor as claimed, and as taught by Kim, and the results of the substitution would be predictable, namely, providing a known motor design to drive and inner and outer shaft, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a dual-rotor motor that is coupled to the drum and the impeller for providing separate and independent rotation of the drum and impeller about the rotational axis, wherein an inner rotor of the dual-rotor motor is coupled with the impeller and an outer rotor of the dual-rotor motor is coupled with the drum.
Jeoung, in view of Kim, further results in a structural fastener that attaches the dual-rotor to the tub, the structural fastener having a plate positioned behind the dual-rotor motor, wherein the dual-rotor motor operates between the plate and the tub (Kim: Figure 3: brackets 650 would be positioned as claimed in the modified apparatus), but does not expressly disclose plate bosses that extend from the plate to the tub.
Lee discloses a washing machine (Figure 3A) having a tub (40), a motor (1) on the rear surface of the tub, the motor having a stator (50), and a rotor (60).  A support bracket (45) is coupled on the rear surface of the tub (40) using a number of fixing screws or bolts/nuts, and a number of fixing protrusions (45a) are protruded on the outer side surface of the support bracket (paragraphs 127-128).  Coupling fixing portions (45a) are integrally formed on the outer side extension portion (55) of the stator (50) for fixing the stator to the rear surface of the tub (paragraph 128).
Because it is known in the art to have coupling protrusions to affix a stator to a rear surface of a tub, and the results of the modification would be predictable, namely, affixing the stator in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have plate bosses that extend from the plate to the tub.
Claims 2-4, and 6, are considered to be met by Jeoung, in view of Kim, and further in view of Lee, as applied above and which results in: wherein the dual-rotor motor comprises: a stator having inner and outer poles that extend from a central core (Kim: Figure 4: 616, 626); inner windings disposed on the inner poles, wherein the inner rotor is in electromagnetic communication with the inner windings (622, 624, 628); and outer windings disposed on the outer poles wherein the outer rotor is in electromagnetic communication with the outer windings (Kim: Figure 4: 612, 614, 618); an outer shaft that extends between the outer rotor and the drum (Jeoung: 333; Kim: upper portion of 612); and an inner shaft that is positioned within the outer shaft and extending between the inner rotor and the impeller (Jeoung: 313; Kim: 500); wherein the stator includes a unitary core having a plurality of outer teeth that define the outer poles and a plurality of inner teeth that define the inner poles (Kim: 616, 626, 630); wherein the outer rotor and the inner rotors are free of positioning sensors (Kim does not appear to disclose any positioning sensors on the rotors).

Claims 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al.  (US 2018/0355540), in view of Kim (US 5,931,029), in view of Lee et al. (US 2010/0156216), and further in view of Miyake et al.  (US 2020/0080246).
Regarding claim 7, Jeoung, in view of Kim, and further in view of Lee, is relied upon as above, but does not expressly disclose wherein the inner and outer windings are separately coupled to dedicated power modules, wherein the dedicated power modules include a first power module that selectively delivers a first electrical current to the outer windings, and a second power module that selectively delivers a second electrical current to the inner windings.
Miyake discloses a washing machine motor (Figure 40: 12), an inner rotor (30) connected to a drum (11), an outer rotor (20) connected to a pulsator (13), a drum side inverter circuit (101) connected to supply power to the inner rotor (30), and a pulsator side inverter circuit (102) connected to supply power to the outer rotor (20).
Because it is known in the art to have separate inverters for the drum and pulsator, and the results of the modification would be predictable, namely, providing power in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the inner and outer windings are separately coupled to dedicated power modules, wherein the dedicated power modules include a first power module that selectively delivers a first electrical current to the outer windings, and a second power module that selectively delivers a second electrical current to the inner windings
Claims 8-9, and 11 are considered to be met by Jeoung, in view of Kim, in view of Lee, and further in view of Miyake, as applied above and which results in: a controller that operates the first and second power modules (Kim: Figure 5); wherein the controller includes separate and dedicated controllers that separately operate the first and second power modules (Kim: 810, 820); wherein the inner and outer rotors are each independently and separately operable to rotate about the rotational axis at dedicated speeds and in dedicated rotational directions about the rotational axis (Jeoung: paragraph 7; Kim: Figure 5: 810, 820).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al.  (US 2018/0355540), in view of Kim (US 5,931,029), and further in view of Lee et al. (US 2010/0156216), and further in view of Ahn et al.  (US 2010/0236297).
	Regarding claims 10 and 19, Jeoung, in view of Kim, and further in view of Lee is relied upon as above and further results in: wherein the generally horizontal configuration includes the rotational axis that is positioned at an angle with respect to a horizontal plane (Jeoung: see Figures 1, 8; note that the claim encompasses an angle of zero degrees), but does not expressly disclose wherein the dual-rotor motor includes a structural overmold that incorporates a stator of the dual-rotor motor and the structural fastener.
	Ahn discloses a washing machine having a stator fixedly secured to a rear of a tub with fastening bolts at fastening portions (120; paragraph 39).  The fastening portions (120) and an insulator (110) are formed as one unit with plastic injection molding with the stator core inserted thereto (paragraphs 24, 37).  Additionally, the stator core (140) may have pass through holes (143) for pass through of molten plastic at the time of injection molding to connect the upper and lower portions of the insulator (paragraph 46).  Forming the stator, insulator, and fastening portion by molding makes joining of the core with the insulator stronger, increases working efficiency, and enables securer fastening of the stator (paragraphs 46, 52-53).
	Because it is known in the art to have a stator and its fastener/mount formed via a molding process the same as claimed, and the results of the modification would be predictable, namely, increasing the strength of the assembly, for example, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the dual-rotor motor includes a structural overmold that incorporates a stator of the dual-rotor motor and the structural fastener.  It is also noted that overmolding is a product-by-process, and the plastic injection molding of the prior art is considered to result in the same product as claimed.  MPEP 2113 - Product-by-Process Claims.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al.  (US 2018/0355540), in view of Kim (US 5,931,029), and further in view of Lee et al. (US 2010/0156216), in view of Ahn et al.  (US 2010/0236297), and further in view of Miyake et al.  (US 2020/0080246).
Regarding claim 20, Jeoung, in view of Kim, in view of Lee, and further in view of Ahn, is relied upon as above, and further discloses a controller assembly includes separate and dedicated controllers that separately operate first and second drive means (Kim: Figure 5: 810, 820); wherein the inner and outer rotors are each independently and separately operable to rotate about the rotational axis at dedicated speeds and in dedicated rotational directions about the rotational axis (Jeoung: paragraph 7; Kim: Figure 5: 810, 820), but does not expressly disclose a first power module that selectively delivers a first electrical current to the outer windings; a second power module that selectively delivers a second electrical current to the inner windings; and the controller assembly operates the first and second power modules.
Miyake discloses a washing machine motor (Figure 40: 12), an inner rotor (30) connected to a drum (11), an outer rotor (20) connected to a pulsator (13), a drum side inverter circuit (101) connected to supply power to the inner rotor (30), and a pulsator side inverter circuit (102) connected to supply power to the outer rotor (20).
Because it is known in the art to have separate inverters for the drum and pulsator, and the results of the modification would be predictable, namely, providing power in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein a first power module that selectively delivers a first electrical current to the outer windings; a second power module that selectively delivers a second electrical current to the inner windings; and the controller assembly operates the first and second power modules.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Funakoshi et al.  (US 2019/0186066) discloses a washing machine (1) having a drum (30) rotatable about a rotation axis (J) and having a pulsator (40) therein, and a motor (50) having a stator (51), an outer rotor (53), and an inner rotor (52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711